* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 1172, n. 59.
G.H. Landreth appeals from a conviction of murder and a sentence to the penitentiary for life.
Landreth shot and killed E.B. Hearon. The evidence for the state fully justified the jury in finding Landreth guilty of an inexcusable and wanton murder. We shall not set out the testimony in the case, because we see nothing to be gained by doing so. The facts and circumstances connected with the killing disclose a crime accompanied with debauchery and flagrant immorality, and the least said about it is probably the best.
The grounds urged for reversal by appellant have been carefully considered by us, and we find no merit in any of them. The motion for change of venue was properly overruled; the court committed no error in granting instructions nor in refusing instructions; nor was it error for the court to refuse a new trial upon the ground that the jury deliberated in the courtroom where the county library was located. None of the points presented by appellant constitute reversible error; therefore the judgment of the lower court is affirmed.
Affirmed. *Page 702